Citation Nr: 1525508	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  14-01 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Atlanta, Georgia


THE ISSUE

Entitlement to a clothing allowance.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to October 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 decision from the Department of Veterans Affairs (VA) Medical Center (VAMC) in Atlanta, Georgia, that denied the Veteran's request for clothing allowance for the year 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to a clothing allowance for the year for 2013 based on the use of a knee brace for a service-connected left knee disability.  He has submitted evidence showing that a lateral compartment off loader knee brace was prescribed to him in 2003, and he contends that he still wears the brace. He further reported that he has had the brace looked at by the VA clinic ever year.

Available VA treatment records show that the Veteran brought the left knee brace in for replacement in 2009.  He contends at that time he was given extra pads to make adjustments himself.  Subsequent VA and other medical treatment records are negative for any indication that the Veteran still wears the brace, and a February 2013 VA examination relating to the feet does not show that the Veteran was using or reported use of a brace for locomotion where specifically asked.  Nevertheless, it does not appear that complete ongoing treatment records have been obtained, and the Veteran has indicated that he does have his brace looked at on a yearly basis.  Thus, remand is necessary to obtain any outstanding relevant records to support continued use of the left knee brace in 2013.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses,    and approximate dates of treatment of all health care providers who have recently treated him for his left knee, to specifically include any provider who examined the left knee brace.  After securing any necessary releases, the AOJ should request any records identified which are     not duplicates of those contained in the claims file, to include ongoing treatment records from Fox Army Health Center in Redstone Arsenal, Alabama, and in particular, treatment records dating in 2013.  Ongoing VA treatment records dating from 2009 should also be obtained.

If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

2.  After the above has been completed to the extent possible and any other development deemed necessary accomplished, the expanded record should again be reviewed.  If the claim remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




